The IDS submitted with the request for continued examination filed 03/22/2021 has been considered.  The indicated allowability over the prior art of claims 16-18 and 21-25 is hereby withdrawn in view of the newly considered IDS reference by Seibert (US PGPub 2009/0035411).  Rejections based on the newly cited reference and outstanding 112(b) issues for the claims filed 12/07/2020 follow.  The merits of all pending claims are addressed below.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 17, “a plurality of guiding regions disposed above and/or adjacent one another” should read “a plurality of guiding regions disposed one above the other and/or adjacent one another” for improved clarity.
In claims 21 and 30, “at least one change/installation modules” should read “at least one change/installation module”.
In claims 23 and 32, “the gantry comprises at least one sub-gantry or change gantry” should read “the gantry comprises a basic gantry, on which at least one sub-gantry or change gantry is disposed” for improved clarity.
In claim 24, line 2, and claim 33, line 2, “disposed on the gantry” should read “disposed on the basic gantry” for consistency.
Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24 and 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 24 recites “wherein at least one sub-gantry or change gantry is displaceably, rotatably and/or tiltably disposed on the gantry”.  It is unclear whether the at least one sub-gantry or change gantry is the same as the one recited in parent claim 23 or not.   For the purpose of examination, claim 24, reads 
Claim 33 recites “wherein at least one sub-gantry or change gantry is displaceably, rotatably and/or tiltably disposed on the gantry”.  It is unclear whether the at least one sub-gantry or change gantry is the same as the one recited in parent claim 32 or not.   For the purpose of examination, claim 33, reads on “wherein the at least one sub-gantry or change gantry is displaceably, rotatably and/or tiltably disposed on the basic gantry”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.
Claim Interpretation
The term “coating device” in the claims is not being treated under 35 U.S.C. 112(f), since the term is known in the 3D printing arts to denote structure, such as roller, blade, nozzle, or print head.
The term “irradiation device” in the claims is not being treated under 35 U.S.C. 112(f), since the term is known in the 3D printing arts to denote structure, such as a laser or LED lamp.
Per para. 0009 in the specification, the terms “change gantry” or “change module” are interpreted as a gantry or module which is completely removable from the process chamber.  
In claim 26, the term “upwardly foldable and/or removable” is interpreted to refer to upwardly foldable and/or upwardly removable in view of Fig. 7 of the disclosure.
In claim 26, the terms “foldable” and “folded” are interpreted to refer to pivotable or pivoting-type motion such as that indicated by the curved arrows in Fig. 7 of the disclosure.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 16-18 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seibert (US PGPub 2009/0035411).
Regarding claim 16, Seibert teaches a device for producing three-dimensional objects (Figs. 1-2 and sections cited below) by the successive solidifying of layers of a structural material solidifiable by radiation (para. 0006), the device comprising:
a housing (uppermost label 18 in Figs. 1-2), comprising a process chamber (entire region within the housing) and at least one building chamber (10), wherein the at least one building chamber comprises a support (build platform of para. 0014) configured to support an object being built inside the building chamber (para. 0014), 
a metering chamber configured for storing the structural material (sealed container of powder in para. 0033), 
a coating device configured for applying the structural material (powder dispensing mechanism 16 in Figs. 1-2 and para. 0027 including gated tapered bottom section 6 in para. 0026) and 
an irradiation device for irradiating the applied structural material (laser or electron beam ray gun of paras. 0006 and 0018),  and
	a guiding device (shown in Fig. 2 and described in para. 0028) configured to support the coating device (as shown in Figs. 1-2) and displace it at least partially across the building chamber (as discussed in para. 0028 and shown in Fig. 2) in at least a unilateral direction (direction parallel to long axis of supports 4 in Figs. 1-2), wherein the guiding device comprises a suspended gantry (comprising retractable supports 4 and powder supply reservoir 2 as shown in Figs. 1-2 and described in para. 0028) disposed displaceably beneath a ceiling area of the process chamber (as shown in Figs. 1-2 and discussed in para. 0028), and wherein the gantry is configured to be withdrawn outwards through an opening in the process chamber (as shown in Fig. 2).  
Regarding claim 17, Seibert teaches the gantry comprises a plurality of guiding regions disposed one above the other and adjacent one another (as shown in Fig. 2, the gantry has two protruding guiding 
Regarding claim 18, Seibert teaches that the gantry is configured to be exchangeably disposed in the ceiling area (the gantry can exchange between being fully enclosed by chamber and partially or fully outside the chamber in the ceiling area, ie. the area near the ceiling area of the process chamber).
Regarding claim 21, Seibert teaches at least one change module (powder supply reservoir is a module which is completely removable from the process chamber per para. 0032) disposed on the gantry (as shown in Figs. 1-2) for one displaceable element (sealed container placed into powder supply reservoir is a displaceable element).
Regarding claim 22, Seibert teaches at least a portion of the gantry is disposable in a non-horizontal position (powder reservoir 2 is a type of portion of the gantry for holding powder which is disposed on gantry 4 as shown in Figs. 1-2 and which is implicitly disposable in a non-horizontal position once removed from the process chamber per para. 0032).
Regarding claim 23, Seibert teaches the gantry comprises a basic gantry (gantry 4), on which at least one sub-gantry or change gantry is disposed (powder reservoir 2 is a type of sub-gantry or change gantry for holding powder which is disposed on gantry 4 as shown in Figs. 1-2 and which is completely removable from the process chamber per para. 0032).
Regarding claim 24, Seibert teaches at least one sub-gantry or change gantry is displaceably disposed on the gantry (powder supply reservoir 2 is a type of sub-gantry or change gantry for holding powder which is displaceably disposed on gantry 4 as shown in Figs. 1-2 and discussed in paras. 0028 and 0032).
Regarding claim 25, Seibert teaches a plurality of guiding elements are disposed inside one another (telescoping roller-mounted beams 4 are inside the outer unlabeled horizontal support shown in Figs. 1-2) such that elements guided on the plurality of guiding elements are capable of being displaced at least partially across the process chamber (per para. 0028 and as shown in Fig. 2).  
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 26-29, 31, and 34 are allowed.
Claims 30 and 32 would be allowable with appropriate corrections for the objection listed above.
Claims 33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action.
Regarding claim 20, the prior art of record does not does not teach, suggest, or render obvious a device for producing three-dimensional objects by successive solidifying of layers of a structural material solidifiable by radiation, the device comprising:
a guiding device configured to support the coating device and displace it at least partially across the building chamber in at least a unilateral direction, wherein the guiding device comprises a suspended gantry disposed displaceably beneath a ceiling area of the process chamber, and 
wherein the gantry is configured to be withdrawn outwards through an opening in the process chamber, and
wherein the gantry is further configured to be rotatable at least partially beneath the ceiling area, 
in combination with the other limitations in the base claim.
Seibert, Hull (previously made of record), and Russell (US PG Pub 2004/0265413, also previously made of record) are the closest prior art to claim 20.  None of these references teaches or renders obvious the combination of features listed above.
Claim 26 is allowed for the reasons previously provided in the office action mailed 12/22/2020.  It is noted that claim 26 distinguishes over Seibert because Seibert fails to teach a ceiling area that is upwardly foldable and/or removable and wherein the gantry is configured to be folded outwards through the ceiling area when opened.  Furthermore, there is no teaching, suggestion, or motivation in the prior art rendering modifications to Seibert’s ceiling area and gantry to provide the capabilities listed above obvious to one of ordinary skill in the art and such modifications would not be compatible with the manner of gantry operation taught by Seibert.
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered and are discussed below.
Regarding claim 16, Applicant’s arguments regarding the failure of Hull to teach the feature added to claim 16 previously recited in claim 19 are persuasive.  However, in response to the IDS filed 03/22/2021, a new ground(s) of rejection is made for claim 16, as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745